BAND, J.
This is a proceeding by rule to have the name of Charles E. Stingley erased from the registration rolls of the parish of Concordia, on the ground that he has not been an actual bona fide resident of the state, parish, and precinct for the time required by law. There was judgment for the defendant, and the relator has appealed. The issue is one of fact, and is narrowed down' to the question whether the defendant, a railroad man, is a resident of the town of Ferriday. On the evidence before us there can be no question that for three years prior to January 1, 1911, the defendant actually resided in Ferriday as much as his calling permitted. He had there a rented room, in which he slept every other night, and in which he kept his trunk and clothes. His payment of poll taxes showed his intent to fix his electoral residence in Ferriday. About January 1, 1911, the schedule of the train was changed, so that the defendant could no longer sleep in Ferriday. But he continued to keep his room and personal belongings in Ferriday, and recently spent three weeks there when he had a lay-off on account of sickness. The defendant’s enforced absence because of business reasons does not operate a change of residence. •
Judgment affirmed.